Matter of Terrell H. (2015 NY Slip Op 03776)





Matter of Terrell H.


2015 NY Slip Op 03776


Decided on May 5, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 5, 2015

Tom, J.P., Andrias, Saxe, DeGrasse, Kapnick, JJ.


14996

[*1] In re Terrell H., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Diane Pazar of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Emma Grunberg of counsel), for presentment agency.

Order, Family Court, New York County (Susan R. Larabee, J.), entered on or about February 4, 2014, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed an act that, if committed by an adult, would constitute the crime of criminal trespass in the second degree, and placed him with the Close to Home program for a period of eight months, unanimously affirmed, without costs.
The court properly denied appellant's motion to suppress his statements to the police. During a lawful investigatory detention (see People v Galloway, 40 AD3d 240 [1st Dept 2007]), lv denied 9 NY3d 844 [2007]) the police only asked clarifying questions that did not require Miranda warnings (see People v Huffman, 41 NY2d 29, 33-34 [1976]; Matter of Rennette B., 281 AD2d 78 [1st Dept 2001]). An investigatory seizure of a suspect does not necessarily require the police to administer Miranda warnings before asking any questions (see Berkemer v McCarty, 468 US 420, 436-437 [1984]; People v Bennett, 70 NY2d 891 [1987]).
The fact-finding determination was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's credibility determinations.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 5, 2015
DEPUTY CLERK